Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US17/66876 12/15/2017, which claims benefit of 62/434,803 12/15/2016.
2.	Amendment of claims 1, 7, 9, 22-23 and 29, cancelation of claims 5-6, 10-21,  24, 27-28 and 31-39, and addition of claims 40-44 in the amendment filed on 3/08/2021 is  acknowledged. Claims 1-9, 22-23 and 25-33 are pending in the application.  Claims 1-4, 7-9, 22-23, 25-26, 29-30 and 40-44 are pending in the application. No new matter has been found.  Since the newly added claims 40-44 are commensurate within the scope of invention, claims 1-4, 7-9, 22-23, 25-26, 29-30 and 40-44 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Since the definition of variables R1-R4 of the compound have not been incorporation into claims 1 and 22, therefore the rejection of claims 1 and 22 under 35 U.S.C. 112(a) is maintained.
4.	Since claims 6 and 28 have been canceled, therefore the rejection of claims 6 and 28 under 35 U.S.C. 112 (b) has been obviated herein.
5.	Applicant's arguments regarding the rejection of claims 1-4, 7-9, 22-23, 25-26, and 29-30  under 35 U.S.C. 103 (a) over Edwards et al.  ‘272 and Onwuhu-Ekpete et al.   have been fully considered but they are  not persuasive.  

Edwards et al.  ‘272 discloses methods of use for treating cancer selected from melanoma, lymphomas, or adenocarcinomas using a compound of formula (I), i..e, 
    PNG
    media_image1.png
    234
    393
    media_image1.png
    Greyscale
, see column 3. A specific compounds selected from 

    PNG
    media_image2.png
    318
    453
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    277
    445
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    281
    460
    media_image4.png
    Greyscale
, see claims 1-2, 5-6 and 8 in columns 53-54.
Onwuhu-Ekpete et al. disclose a compound of the formula 
    PNG
    media_image5.png
    138
    232
    media_image5.png
    Greyscale
 for inhibiting melanoma cells. A number of specific compounds have exemplified in Table 1 and Table 2 on page 1602. Thus Edwards et al.  ‘272 and Onwuhu-Ekpete et al. methods of use are silent the instant working mechanism and are broader than instant claims.

Moreover, additionally, the discovery of a new property or use, i.e., the instant working mechanism “at least one of a BRAF genetic pathway and a NRAS genetic pathway” of a previously known compound/composition of Edwards et al.  ‘272 and Onwuhu-Ekpete et al., even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Edwards et al.  ‘272 and Onwuhu-Ekpete et al.  methods of use for treating melanoma still render over the instant invention.  The rejection of claims 1-4, 7-9, 22-23, 25-26, and 29-30 under 35 U.S.C. 103 (a) over Edwards et al.  ‘272 and Onwuhu-Ekpete et al. is maintained.  Since claims 5-6 and 27-28 have been canceled, therefore the rejection of claims 5-6,  and 27-28 under 35 U.S.C. 103 (a) has been obviated herein.
6.	Since a terminal disclaimer has not been filed to the Office, therefore the rejection of claims 1-4, 7-9, 22-23, 25-26, and 29-30 under the obviousness-type double patenting over Edwards et al.  ‘272 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.  Since claims 5-6 and 27-28 under the obviousness-type double patenting has been obviated herein.
Claim Objections
Claims 40-44 are objected to as being dependent on rejected claims 1, 9  and 22-23.
Claim 29 is objected to as being dependent on canceled claim 28. Correction is required.
9.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

April 13, 2021